UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):May 15, 2014 AUXILIO, INC. (Exact name of registrant as specified in its charter) Nevada (State or other jurisdiction of incorporation) 000-27507 88-0350448 (Commission File Number) (I.R.S. Employer Identification No.) 26300 La Alameda, Suite 100 Mission Viejo, California92691 (Address of principal executive offices) (949) 614-0700 (Registrant’s telephone number, including area code) N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) 5.07. Submission of Matters to a Vote of Security Holders. The 2014 Annual Meeting of Stockholders of Auxilio, Inc. (the “Company”) was held at the Company’s headquarters at 26300 La Alameda, Suite 100, Mission Viejo, California, 92691, at 3:00 p.m. Pacific Standard Time on Thursday, May 15, 2014 (the “2014 Annual Meeting”). At the 2014 Annual Meeting, the Company’s stockholders voted on three proposals:(i) the election of seven directors to serve until the Company’s 2015 annual meeting of stockholders; (ii) to approve an amendment to the Company’s Articles of Incorporation to affect a reverse stock split; and (iii) the ratification of the appointment of Haskell & White LLP (“Haskell & White”) to serve as independent registered public accountants for the year ending December 31, 2014.Only stockholders of record as of March 25, 2014 (the “Record Date”) were entitled to notice of and to vote at the 2014 Annual Meeting. (1) Election of Directors. A total of seven candidates were nominated for election to the Company’s Board of Directors (the “Nominees”).All seven Nominees were nominated by the Board of Directors and, as a result, the election was uncontested and all of those seven Nominees were elected to serve as directors of the Company until the Company’s 2015 annual meeting of stockholders. The following table sets forth the names of the Nominees and the respective numbers of votes cast for, and the respective numbers of votes withheld from, their election, as well as broker non-votes. Votes Cast For Withheld Broker Non-Votes Edward B. Case Joseph J. Flynn Michael Joyce William Leonard John D. Pace Max Poll Michael Vanderhoof. (2) Amendment to the Company’s Articles of Incorporation to effect a reverse stock split. At the 2014 Annual Meeting the Company’s stockholders also voted on an amendment to the Company’s Articles of Incorporation to affect a reverse stock splitat a ratio of not less than one-for-one-and-one-half (1:1.5) and not more than one-for-three (1:3) Votes For Votes Against Abstentions 0 (3) Ratification of Independent Registered Public Accountants. At the 2014 Annual Meeting the Company’s stockholders also voted on a proposal to ratify the appointment of Haskell & White LLP as the Company’s registered public accountants. The ratification of Haskell & White LLP was approved by the Company’s stockholders. The following table sets forth the respective numbers of votes cast for and against, and the number of shares abstaining from, the ratification of Haskell & White LLP as the Company’s independent auditors: Votes For Votes Against Abstentions SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Company has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. AUXILIO, INC. Date: May 19, 2014 By: /s/ Paul T. Anthony Name: Paul T. Anthony Title: Chief Financial Officer
